DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/10/2020 in which claims 21-40 are pending. Claims 1-20 were cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2021, 04/09/2021 and 03/15/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26, 31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang”.

As to claim 21, Datang teaches a method (Datang, [0033], [0052], a method to adjust or regulate subframe timing between a base station and a relay system), comprising: 
receiving, by a first node, transmission timing information sent by a second node (Datang, [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount. [0047]-[0050], the DeNB determines a TA according to the time adjustment amount T, and transmits the TA to the relay device), wherein the transmission timing information comprises a first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), and the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
determining, by the first node, frame timing of the first node based on the transmission timing information (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), wherein the frame timing comprises a downlink frame sending time of the first node or an uplink frame (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])).

As to claim 26, Datang teaches a method (Datang, [0033], [0052], a method to adjust or regulate subframe timing between a base station and a relay system), comprising: 
determining, by a second node, a first network timing advance of a first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
sending, by the second node, transmission timing information to the first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the transmission timing information comprises the first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), the transmission timing information is usable by the first node to determine frame timing (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), and the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])).

As to claim 31, Datang teaches a timing apparatus, wherein the timing apparatus is applied to a first node, and the timing apparatus (Datang, [0033], [0052], a relay device performing a method to adjust or regulate subframe timing with a base station) comprises: 
a transceiver (Datang, [0082], the relay device includes an interface module to receive frame timing information), configured to receive transmission timing information sent by a second node (Datang, [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount. [0047]-[0050], the DeNB determines a TA according to the time adjustment amount T, and transmits the TA to the relay device), wherein the transmission timing information comprises a first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), and the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
a processor (Datang, [0079], [0081], the relay device includes a timing module for adjusting subframe timing according to the timing adjustment amount of time), configured to determine frame timing of the first node based on the transmission timing information (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), wherein the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])).

As to claim 36, Datang teaches a timing apparatus, wherein the timing apparatus is applied to a second node and the timing apparatus comprises (Datang, [0033], [0052], a base station performing a method to adjust or regulate subframe timing with a relay device): 
(Datang, [0076]-[0077], the DeNB includes a calculation module to determine amount of time to adjust for the relay device), configured to determine a first network timing advance of a first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
a transceiver (Datang, [0076]-[0077], the DeNB includes an interface module to transmit the amount of time information), configured to send transmission timing information to the first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the transmission timing information comprises the first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), the transmission timing information is usable by the first node to determine frame timing (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), and the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 22, 27, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Lin et al. (EP 3501186), hereinafter “Lin”.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 22, wherein the transmission timing information further comprises a timing offset, and determining, by the first node, the frame timing of the first node based on the transmission timing information comprises: 
determining, by the first node, the frame timing of the first node based on the first network timing advance and the timing offset in the transmission timing information.

As to claim 22, Lin teaches wherein the transmission timing information further comprises a timing offset (Lin, [0072], [0087], the timing advance command received includes a timing advance (TA) offset), and determining, by the first node, the frame timing of the first node based on the transmission timing information comprises: 
determining, by the first node, the frame timing of the first node based on the first network timing advance and the timing offset in the transmission timing information (Lin, [0079], the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 27, wherein the transmission timing information further comprises a timing offset.

As to claim 27, Lin teaches wherein the transmission timing information further comprises a timing offset (Lin, [0072], [0079], [0087], the timing advance command received includes a timing advance (TA) offset, where the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 32, wherein the transmission timing information further comprises a timing offset, and determining the frame timing of the first node based on the transmission timing information comprises determining the frame timing of the first node based on the first network timing advance and the timing offset in the transmission timing information.

As to claim 32, Lin teaches wherein the transmission timing information further comprises a timing offset (Lin, [0072], [0087], the timing advance command received includes a timing advance (TA) offset), and determining the frame timing of the first node based on the transmission timing information comprises determining the frame timing of the first node based on the first network timing advance and the timing offset in the transmission timing information (Lin, [0079], the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 37, wherein the transmission timing information further comprises a timing offset.

As to claim 37, Lin teaches wherein the transmission timing information further comprises a timing offset (Lin, [0072], [0079], [0087], the timing advance command received includes a timing advance (TA) offset, where the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

Claims 23, 28, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Yeh et al. (US 2015/0117295), hereinafter “Yeh”.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 23, wherein before receiving, by the first node, the transmission timing information, the method further comprises: 
sending, by the first node, timing capability information or a timing configuration request to the second node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 23, Yeh teaches wherein before receiving, by the first node, the transmission timing information, the method further comprises: 
sending, by the first node, timing capability information or a timing configuration request to the second node (Yeh, Fig. 4, [0076]-[0080], a device transmits a TA request to a serving device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught (Yeh, [0026] ln 5-8).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 28, wherein before sending, by the second node, the transmission timing information, the method further comprises: 
receiving, by the second node, timing capability information or a timing configuration request sent by the first node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 28, Yeh teaches wherein before sending, by the second node, the transmission timing information, the method further comprises: 
receiving, by the second node, timing capability information or a timing configuration request sent by the first node (Yeh, Fig. 4, [0076]-[0080], a serving device receives a TA request from a device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).


send timing capability information or a timing configuration request to the second node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 33, Yeh teaches wherein the transceiver is further configured to: 
send timing capability information or a timing configuration request to the second node (Yeh, Fig. 4, [0076]-[0080], a device transmits a TA request to a serving device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 38, wherein the transceiver is further configured to: 
before the transmission timing information is sent, receive timing capability information or a timing configuration request sent by the first node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing 

As to claim 38, Yeh teaches wherein the transceiver is further configured to: 
before the transmission timing information is sent, receive timing capability information or a timing configuration request sent by the first node (Yeh, Fig. 4, [0076]-[0080], a serving device receives a TA request from a device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).

Claims 25, 30, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Park et al. (US 2019/0053183), hereinafter “Park”.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 25, further comprising: 
when a timing reference signal of the first node is reconfigured by the second node, determining, by the first node, a second network timing advance, and sending the second network timing advance to the second node.

As to claim 25, Park teaches further comprising: 
when a timing reference signal of the first node is reconfigured by the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals), determining, by the first node, a second network timing advance, and sending the second network timing advance to the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 30, further comprising: 
reconfiguring, by the second node, a timing reference signal of the first node; and 
receiving, by the second node, a second network timing advance sent by the first node.

As to claim 30, Park teaches further comprising: 
reconfiguring, by the second node, a timing reference signal of the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals); and 
(Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 35, wherein the processor is further configured to: 
when a timing reference signal of the first node is reconfigured by the second node, determine a second network timing advance; and 
wherein the transceiver is further configured to send the second network timing advance to the second node.

As to claim 35, Park teaches wherein the processor is further configured to: 
when a timing reference signal of the first node is reconfigured by the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals), determine a second network timing advance (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values); and 
(Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 40, wherein the processor is further configured to reconfigure a timing reference signal of the first node; and 
wherein the transceiver is further configured to receive a second network timing advance sent by the first node.

As to claim 40, Park teaches wherein the processor is further configured to reconfigure a timing reference signal of the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals); and 
wherein the transceiver is further configured to receive a second network timing advance sent by the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

(Park, [0206]).

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Gulati et al. (US 2018/0324882), hereinafter “Gulati”.

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 29, further comprising: 
configuring, by the second node, a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time.

As to claim 29, Gulati teaches further comprising: 
configuring, by the second node, a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time (Gulati, Fig. 4, Fig. 7, [0091], [0097]-[0098], a network entity configures the minimum or maximum limit for the relay UE in order to determine the first timing advance information of the relay UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Park in order to provide a better coexistence with other UL transmissions (Gulati, [0070]).



As to claim 39, Gulati teaches wherein the transceiver is further configured to configure a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time (Gulati, Fig. 4, Fig. 7, [0091], [0097]-[0098], a network entity configures the minimum or maximum limit for the relay UE, in order to determine the first timing advance information of the relay UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Park in order to provide a better coexistence with other UL transmissions (Gulati, [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiong U.S. Patent Application Pub. No. 2017/0111908 – Random access method and apparatus.
Khandekar et al. U.S. Patent Application Pub. No. 2014/0098798 – Uplink timing control to reduce call drop.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473